DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4-6, 8 and 11-13 are pending. 

Examiner’s Note

2.	The Non-final rejection dated 09/02/2021 acknowledged foreign priority claim under 35 U.S.C(a)-(d) which was improper based on a U.S. application. This corrected Notice of Allowability withdraws the acknowledgement of foreign priority and an updated Bibliographic Data Sheet is attached. 

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Monaco (Reg. No. 52,041) on 02/03/2022.  

Please amend claim 8 in the claims dated 12/21/2021 as follows: 

In Claim 8, line 14: 


Response to Arguments

4.	Applicant’s arguments, see Remarks, filed 12/21/2021 have been fully considered and are persuasive. The amended claims dated 12/21/2021 are in condition for allowance. 

Allowable Subject Matter

5.	Claims 1, 4-6, 8 and 11-13 (renumbered as claims 1-8) are allowed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469